Name: Council Regulation (EEC) No 743/80 of 26 March 1980 on the conclusion of the Transitional Protocol to the Agreement establishing an association between the European Economic Community and the Republic of Cyprus
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 28 . 3 . 80 Official Journal of the European Communities No L 84/ 1 I (Acts whose publication is obligatory) ¢ COUNCIL REGULATION (EEC) No 743/80 of 26 March 1980 on the conclusion of the Transitional Protocol to the Agreement establishing an association between the European Economic Community and the Republic of Cyprus Community and the Republic of Cyprus is hereby approved on behalf of the Community. The text of the Protocol is annexed to this Regulation. THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 238 thereof, Having regard to the recommendation from the Commission, Having regard to the opinion of the European Parliament ( 1), Whereas the Transitional Protocol to the Agreement establishing an association between the European Economic Community and the Republic of Cyprus should be approved, HAS ADOPTED THIS REGULATION: Article 1 The Transitional Protocol to the Agreement establishing an association between the European Economic Article 2 The President of the Council shall give the notification provided for in Article 5 of the Protocol (2). Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 26 March 1980. For the Council The President G. MARCORA ( 2) The date of entry into force of the Protocol will be published in the Official Journal of the European Communities by the General Secretariat of the Council . ( J ) Opinion delivered on 14 March 1980 (not yet published in the Official Journal).